UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                          )
Sandra K Jeffries o/b/o T.J., a minor,    )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 ) Civil Action No. 08-2158 (RBW)
                                          )
Michael J. Astrue,                        )
Commissioner of Social Security,          )
                                          )
               Defendant.                 )
_______________________________________)

                                             ORDER

       For the reasons are set forth in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the plaintiff’s motion for Judgment of Reversal is GRANTED in part

and DENIED in part. It is further

       ORDERED that the defendant's motion for Judgment of Reversal is GRANTED in part

and DENIED in part. It is further

       ORDERED that this case is remanded to the Commissioner to evaluate the teachers’

questionnaires that were unavailable to the ALJ at the time of his decision.

       SO ORDERED this 15th day of July, 2010.

                                                     _____/s/________________
                                                     Reggie B. Walton
                                                     United States District Judge